Case 1:10-cv-06950-AT-RWL Document 1125-4 Filed 11/25/20 Page 1 of 15




              EXHIBIT
                         ([FHUSWHG
     Case 1:10-cv-06950-AT-RWL Document 1125-4 Filed 11/25/20 Page 2 of 15
                        ATTORNEYS' EYES ONLY - CONFIDENTIAL

1                        UNITED STATES DISTRICT COURT

2                       SOUTHERN DISTRICT OF NEW YORK

3      X-------------------------------X

4      H. CHRISTINA CHEN-OSTER,                  :

5      SHANNA ORLICH; ALLISON GAMBA;             :     NO. 10-cv-6950-AT-RWL

6      and MARY DE LUI                           :

7                  Plaintiffs,                   :

8       vs.                                      :

9      GOLDMAN SACHS & CO. and THE               :

10     GOLDMAN SACHS GROUP, INC.,                :

11                 Defendants.                   :

12     X-------------------------------X

13                   ATTORNEYS' EYES ONLY - CONFIDENTIAL

14

15      CIVIL ACTION VIDEOTAPED DEPOSITION OF: ERIKA IRISH BROWN

16

17             C O M P U T E R I Z E D           T R A N S C R I P T

18     of the stenographic notes of the proceedings in the

19     above-entitled matter as taken by and before Rosalie A.

20     Kramm, Certified Shorthand Reporter No. 5469, Certified

21     Realtime Reporter, taken remotely on November 13, 2020,

22     commencing at 10:06 a.m.

23

24     Job No. 4335629

25     Pages 1-165

                                                                    Page 1

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1125-4 Filed 11/25/20 Page 3 of 15
                        ATTORNEYS' EYES ONLY - CONFIDENTIAL

1      A P P E A R A N C E S:
2
3      LIEFF, CABRASER, HEIMANN & BERNSTEIN, LLP
4      BY:     MICHAEL LEVIN-GESUNDHEIT, ESQ.
5              ANNE SHAVER, ESQ.
6              JESSICA MOLDOVAN, ESQ.
7              275 Battery Street - 29th Floor
8              San Francisco, California 94111
9      Attorneys for the Plaintiffs
10
11     SULLIVAN & CROMWELL, LLP
12     BY:     ANN-ELIZABETH OSTRAGER, ESQ.
13             SAMANTHA BRIGGS, ESQ.
14             LEILA R. SIDDIKY, ESQ.
15             ANN-ELIZABETH OSTRAGER, ESQ.
16             1700 New York Avenue N.W. - Suite 700
17             Washington, D.C.              20006
18       Attorneys for the Defendants
19
20     ALSO PRESENT:
21             ADAM HEFT, ESQ. - Goldman Sachs
22             DAVID HALVORSON - Videographer
23
24
25

                                                                  Page 2

                                Veritext Legal Solutions
                                     866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1125-4 Filed 11/25/20 Page 4 of 15
                        ATTORNEYS' EYES ONLY - CONFIDENTIAL

1                              I N D E X

2      Witness:                                                   Page No.

3      Erika Irish Brown

4      Examination by Mr. Levin-Gesundheit                                   6

5

6                               E X H I B I T S

7      No.                          Description                   Page No.

8      Exhibit 110       Global Diversity Committee                      64

9                        Kickoff Meeting, 07/25/18;

10                       GS0834578 - GS0834601;

11                       (Confidential)

12     Exhibit 111       Email string; to Simler; from                   72

13                       Johnson; 09/07/18; GS0584118 -

14                       GS0584126 (Confidential)

15     Exhibit 112       Diversity Dashboard; July 2018;                 82

16                       GS0733300 - GS0733308;

17                       (Confidential)

18     Exhibit 113       Global Diversity Committee report;              96

19                       01/23/19; GS0796193 - GS0796224;

20                       (Confidential)

21     Exhibit 114       Email string; to Brown; from                   104

22                       Ong; 09/10/18; GS0712722 -

23                       GS0712723; (Confidential)

24

25     //

                                                                   Page 3

                                Veritext Legal Solutions
                                     866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1125-4 Filed 11/25/20 Page 5 of 15
                        ATTORNEYS' EYES ONLY - CONFIDENTIAL

1                          I N D E X (continued)

2

3      No.                          Description                   Page No.

4      Exhibit 115       Goldman Sachs Purpose & Progress               123

5                        2017 Environmental, Social and

6                        Government Report

7      Exhibit 116       Diversity Talking Points;                      133

8                        09/17/18; (Confidential)

9      Exhibit 117       Email string; to Brown; from                   134

10                       Brayboy; 01/07/19; GS0796257 -

11                       GS0796259; (Confidential)

12     Exhibit 118       Email string; to Holmes; from                  137

13                       Brayboy; 01/09/19; GS0606237;

14                       (Confidential)

15     Exhibit 119       "Diversity, defined in the                     138

16                       broadest terms, is a business

17                       imperative..."; GS0606238;

18                       (Confidential)

19     Exhibit 120       2020 Bloomberg Gender-Equality                 147

20                       Index Framework;

21

22

23

24

25

                                                                   Page 4

                                Veritext Legal Solutions
                                     866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1125-4 Filed 11/25/20 Page 6 of 15
                        ATTORNEYS' EYES ONLY - CONFIDENTIAL

1              A.   No.                                                        14:08:30

2              Q.   Do you know whether a presentation was made to             14:08:39

3      the board of directors on diversity in 2018?                            14:08:42

4              A.   So I am not under impression -- under the                  14:08:50

5      impression that there was a presentation, a stand-alone                 14:08:55

6      diversity presentation to the board in 2018.              But I -- I    14:09:00

7      wasn't -- I was not here for a board presentation in                    14:09:07

8      2018.                                                                   14:09:10

9              Q.   Do you know whether there was a presentation to            14:09:12

10     the -- let me -- stepping back.          You said stand-alone.          14:09:14

11     Are you aware of a portion of a presentation to the board               14:09:18

12     in 2018 regarding diversity?                                            14:09:21

13             A.   No, I wasn't trying to be tricky with my words.            14:09:24

14     I'm just saying I don't -- I am not aware of a diversity                14:09:29

15     presentation to the board in 2018, but anytime I'm                      14:09:31

16     speaking about a period of time that I wasn't at the                    14:09:34

17     firm, it -- it doesn't give me comfort, right, because                  14:09:36

18     I'm speculating.                                                        14:09:41

19             Q.   Understood.   You were there the second half of            14:09:43

20     2018.                                                                   14:09:45

21                  Do you know whether there was a presentation to            14:09:47

22     the board on diversity in 2019?                                         14:09:49

23             A.   Yes, there was.                                            14:09:52

24             Q.   Do you know what month it occurred?                        14:09:53

25             A.   In June.                                                   14:09:55

                                                                              Page 110

                                      Veritext Legal Solutions
                                           866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1125-4 Filed 11/25/20 Page 7 of 15
                        ATTORNEYS' EYES ONLY - CONFIDENTIAL

1              Q.   Did you contribute to the presentation in any        14:09:59

2      way?                                                              14:10:00

3              A.   Uh-huh.                                              14:10:02

4              Q.   How so?                                              14:10:03

5              A.   I helped give information on the work that we        14:10:05

6      were doing.                                                       14:10:11

7              Q.   Did you create a slide deck?                         14:10:11

8              A.   There was a slide deck created.         I did not    14:10:15

9      personally create it, no.                                         14:10:17

10             Q.   Were you present -- were you present for the         14:10:20

11     presentation?                                                     14:10:23

12             A.   I was not.                                           14:10:24

13             Q.   Do you know who would have access to the slide       14:10:29

14     deck?                                                             14:10:30

15             A.   I'm sure -- yeah, I mean I -- I think, you           14:10:39

16     know, it would be -- the head of HR's chief of staff at           14:10:42

17     the time was the person that, like, held the pen, so to           14:10:54

18     speak.                                                            14:10:58

19             Q.   Who was that?                                        14:10:59

20             A.   Shekhinah Bass.                                      14:11:01

21             Q.   Does Ms. Bass still work at Goldman Sachs?           14:11:03

22             A.   She's on parental leave right now, but, yes.         14:11:06

23             Q.   Who else would have access to that                   14:11:10

24     presentation?        Would it be in your files?                   14:11:11

25             A.   Yeah.     I -- I could definitely find it.           14:11:15

                                                                        Page 111

                                      Veritext Legal Solutions
                                           866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1125-4 Filed 11/25/20 Page 8 of 15
                        ATTORNEYS' EYES ONLY - CONFIDENTIAL

1           Q.    Who gave the presentation to the board?            14:11:18

2           A.    Our CEO.                                           14:11:23

3           Q.    David Solomon?                                     14:11:27

4           A.    Yes.                                               14:11:28

5           Q.    Did you meet with David Solomon to prepare him     14:11:29

6      for the presentation?                                         14:11:34

7           A.    No, I did not.                                     14:11:36

8           Q.    Did you have any conversations with David          14:11:38

9      Solomon about the presentation?                               14:11:40

10          A.    I don't think we had any direct conversations      14:11:53

11     about that presentation.                                      14:11:56

12          Q.    Did you correspond with him via email about the    14:12:01

13     presentation?                                                 14:12:04

14          A.    No.                                                14:12:06

15          Q.    Did you -- do you recall any conversations with    14:12:09

16     David Solomon close in time to the presentation?              14:12:11

17          A.    The main -- the main conversations with David      14:12:18

18     occurred with the head of HR.                                 14:12:22

19          Q.    Were you a party to those conversations?           14:12:27

20          A.    No.                                                14:12:29

21          Q.    Do you recall meeting with David Solomon at any    14:12:36

22     time in 2019 prior to the June board of directors             14:12:39

23     meeting?                                                      14:12:44

24          A.    I -- let's see.     I believe I was in one         14:13:12

25     meeting.   I -- I -- I really don't recall.                   14:13:25

                                                                    Page 112

                                    Veritext Legal Solutions
                                         866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1125-4 Filed 11/25/20 Page 9 of 15
                        ATTORNEYS' EYES ONLY - CONFIDENTIAL

1              Q.   Do you know when that meeting was?                 14:13:31

2              A.   No, I don't.                                       14:13:33

3              Q.   Do you recall the topic of the meeting?            14:13:35

4              A.   I -- I don't.                                      14:13:40

5              Q.   Do you recall whether that meeting was before      14:13:44

6      or after Easter?                                                14:13:48

7              A.   I don't recall, no.                                14:13:51

8              Q.   Do you recall any phone conversations with         14:13:56

9      David Solomon --                                                14:13:58

10             A.   No.                                                14:14:00

11             Q.   -- in 2019 prior to the meeting?                   14:14:00

12             A.   No.                                                14:14:02

13             Q.   Do you recall any conference calls in which        14:14:10

14     both you and David Solomon participated prior to the            14:14:12

15     meeting in 2019?                                                14:14:17

16             A.   No.                                                14:14:20

17             Q.   Do you recall any videoconferences with David      14:14:23

18     Solomon prior to the 2019 meeting?                              14:14:27

19             A.   No.                                                14:14:32

20             Q.   Do you know whether there was a presentation to    14:14:43

21     the board of directors on diversity so far this year in         14:14:45

22     2020?                                                           14:14:49

23             A.   Yes.                                               14:14:50

24             Q.   When did that occur?                               14:14:52

25             A.   In June.                                           14:14:53

                                                                      Page 113

                                    Veritext Legal Solutions
                                         866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1125-4 Filed 11/25/20 Page 10 of 15
                        ATTORNEYS' EYES ONLY - CONFIDENTIAL

1            Q.   Do you know if there was a slide deck for that     14:15:02

2       presentation?                                                14:15:05

3            A.   Yes.                                               14:15:06

4                 MS. OSTRAGER:     Object to the time period on     14:15:08

5       this line of questioning.                                    14:15:09

6       BY MR. LEVIN-GESUNDHEIT:                                     14:15:11

7            Q.   Were you involved in the preparation of that       14:15:11

8       slide deck?                                                  14:15:13

9                 MS. OSTRAGER:     Same objection.                  14:15:17

10      BY MR. LEVIN-GESUNDHEIT:                                     14:15:17

11           Q.   You can answer.                                    14:15:18

12           A.   Yes.                                               14:15:19

13           Q.   Did you make the presentation to the board?        14:15:23

14                MS. OSTRAGER:     Same objection.                  14:15:27

15                THE WITNESS:     I can't --                        14:15:28

16      BY MR. LEVIN-GESUNDHEIT:                                     14:15:30

17           Q.   You can answer.                                    14:15:30

18           A.   I did not personally make the presentation, no.    14:15:31

19           Q.   Were you present either physically or              14:15:35

20      telephonically at the presentation?                          14:15:37

21                MS. OSTRAGER:     Same objection.                  14:15:41

22                THE WITNESS:     No.                               14:15:43

23                MR. LEVIN-GESUNDHEIT:       Counsel, are you       14:15:51

24      objecting to any question about anything that has            14:15:51

25      occurred in 2019 or 2020?                                    14:15:54

                                                                    Page 114

                                    Veritext Legal Solutions
                                         866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1125-4 Filed 11/25/20 Page 11 of 15
                        ATTORNEYS' EYES ONLY - CONFIDENTIAL

1                 MS. OSTRAGER:     Yes.                                    14:15:56

2                 MR. LEVIN-GESUNDHEIT:       Okay.   Your objection        14:15:58

3       has been noted.     I don't think -- I'd ask that you stop          14:15:59

4       making objections.     It is on the record.      I can recognize    14:16:03

5       that it is there.                                                   14:16:05

6                 MS. OSTRAGER:     I'm going to make objections as         14:16:08

7       I see them to be appropriate objections.         But go ahead       14:16:09

8       and ask your questions.                                             14:16:13

9                 MR. LEVIN-GESUNDHEIT:       I'm happy to stipulate        14:16:16

10      to a standing objection about any questions that go into            14:16:17

11      2019 or 2020.     And I would ask that you please stop the          14:16:20

12      speaking objections.                                                14:16:25

13                MS. OSTRAGER:     These are not speaking                  14:16:29

14      objections.                                                         14:16:30

15      BY MR. LEVIN-GESUNDHEIT:                                            14:16:36

16           Q.   Who would have access to the slide deck for the           14:16:37

17      2020 presentation?                                                  14:16:40

18           A.   Myself, my team, the head of HR's chief of                14:16:43

19      staff.                                                              14:16:49

20           Q.   Who was the head of HR's chief of staff?                  14:16:54

21           A.   Angelo Tierno.                                            14:17:01

22           Q.   Do you know --                                            14:17:06

23           A.   Actually, no.     I'm sorry.     I'm sorry.   He -- it    14:17:07

24      was still Shekhinah Bass at the time.                               14:17:10

25           Q.   Okay.                                                     14:17:13

                                                                           Page 115

                                    Veritext Legal Solutions
                                         866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1125-4 Filed 11/25/20 Page 12 of 15
                        ATTORNEYS' EYES ONLY - CONFIDENTIAL

1            A.   It was still Shekhinah.                               14:17:14

2            Q.   Okay.                                                 14:17:16

3            A.   It was prior to her mat. leave.         Apologies.    14:17:16

4            Q.   Do you know if the board of directors meetings        14:17:22

5       are recorded?                                                   14:17:24

6            A.   I don't know.                                         14:17:25

7            Q.   Can you describe the topics presented in the          14:17:34

8       2020 diversity presentation to the board of directors.          14:17:39

9            A.   Sure.                                                 14:17:46

10           Q.   Okay.    Can you please tell me what you recall       14:17:48

11      about what was presented.                                       14:17:50

12           A.   We shared our progress on aspirational goals.         14:17:53

13      We shared our record diversity data -- results for the          14:17:56

14      2019 MD class.    We shared our efforts to foster inclusion     14:18:04

15      and roll out pronouns and things of that nature for the         14:18:12

16      LGBTQ-plus community.                                           14:18:16

17                What else was in the deck?                            14:18:23

18                We shared our -- the framework for our new            14:18:25

19      global people strategy under the leadership and how             14:18:28

20      diversity and inclusion is woven into -- into the core          14:18:33

21      for the forward strategy.                                       14:18:37

22                We shared our -- that's where we shared our           14:18:41

23      newly proposed aspirational VP representation goals and         14:18:44

24      their -- our desire to also double our hiring from HDCUs        14:18:52

25      and setting a public goal for that, as well as our              14:18:58

                                                                       Page 116

                                    Veritext Legal Solutions
                                         866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1125-4 Filed 11/25/20 Page 13 of 15
                        ATTORNEYS' EYES ONLY - CONFIDENTIAL

1       aspirations to train all of our managers as coaches and         14:19:02

2       inclusive leaders over the next year, and to be the             14:19:07

3       employer of choice as I defined earlier for the                 14:19:14

4       LGBTQ-plus community.                                           14:19:17

5            Q.     Was any presentation made regarding gender pay      14:19:21

6       equity?                                                         14:19:25

7            A.     Not as part of that presentation and not as any     14:19:26

8       presentation that I've been involved with.                      14:19:29

9            Q.     Was any presentation made regarding gender          14:19:34

10      outcomes in 360 review?                                         14:19:43

11           A.     No.    Are you speaking about to the board, just    14:19:46

12      so I'm clear?      Because --                                   14:19:51

13           Q.     Yes.                                                14:19:53

14           A.     No.                                                 14:19:54

15           Q.     Turning back to the 2019 presentation, do you       14:19:57

16      recall the topics presented with respect to diversity?          14:19:59

17           A.     Yes.    It was similar in terms of forward          14:20:05

18      strategy.    It was similar in terms of the newly created       14:20:12

19      aspirational goals for at that point entry-level hiring,        14:20:16

20      other inclusion efforts.         What else was in that deck?    14:20:19

21                  And -- and basically the progress that we made,     14:20:33

22      you know.    I mean, you know, I -- I appreciate that           14:20:36

23      you're focused -- what you're focused on, right, but for        14:20:39

24      what the progress we have made and what we have rolled          14:20:43

25      out over the last several years, that's the focus of            14:20:45

                                                                       Page 117

                                        Veritext Legal Solutions
                                             866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1125-4 Filed 11/25/20 Page 14 of 15
                        ATTORNEYS' EYES ONLY - CONFIDENTIAL

1       somebody like me.     The forward.    The vision.      The work    14:20:50

2       that is being done.     The efficacy of the programs that          14:20:55

3       we've put in place.                                                14:20:57

4                 So that's what we're talking to the board                14:20:59

5       about, and the results that we've -- we've reaped from             14:21:02

6       the work that's been done.                                         14:21:07

7            Q.   Was there any presentation in the 2019 meeting           14:21:10

8       regarding gender pay equity?                                       14:21:13

9            A.   No, not that I'm aware of.                               14:21:15

10           Q.   Was there any discussion at the 2019 board of            14:21:20

11      directors meeting that you attended?                               14:21:25

12           A.   I did not attend that meeting.         I said that.      14:21:28

13           Q.   My apologies.                                            14:21:31

14                Was there any -- had --                                  14:21:32

15                Was there any discussion within the                      14:21:36

16      presentation regarding setting aspirational goals                  14:21:38

17      specific to divisions?                                             14:21:43

18           A.   Not that I can recall.                                   14:21:55

19           Q.   Was there any discussion of setting                      14:21:56

20      aspirational goals specific to revenue versus federation?          14:21:57

21           A.   Not that I can recall.                                   14:22:02

22                MS. OSTRAGER:     Objection.     Asked and answered.     14:22:04

23      BY MR. LEVIN-GESUNDHEIT:                                           14:22:06

24           Q.   In the 2020 presentation, was there any                  14:22:09

25      discussion that you can recall with respect to setting             14:22:12

                                                                          Page 118

                                    Veritext Legal Solutions
                                         866 299-5127
     Case 1:10-cv-06950-AT-RWL Document 1125-4 Filed 11/25/20 Page 15 of 15
                        ATTORNEYS' EYES ONLY - CONFIDENTIAL

1       aspirational goals specific to divisions?                            14:22:15

2             A.     No.                                                     14:22:21

3                    MS. OSTRAGER:     Objection.     Asked and answered.    14:22:22

4                    THE WITNESS:     Again, my approach is global and       14:22:24

5       firm-wide.     I'm the global head of diversity.                     14:22:27

6       BY MR. LEVIN-GESUNDHEIT:                                             14:22:31

7             Q.     Understood.     It is non-responsive to the             14:22:32

8       question I asked, but understood.                                    14:22:35

9                    In the 2020 presentation, was there any                 14:22:37

10      discussion you can recall with respect to setting                    14:22:40

11      aspirational goals specific to the revenue portion of                14:22:43

12      Goldman Sachs?                                                       14:22:47

13                   MS. OSTRAGER:     Objection.     Asked and answered.    14:22:48

14                   THE WITNESS:     Are you talking about discussion       14:22:51

15      in the meeting that I wasn't in?                                     14:22:52

16      BY MR. LEVIN-GESUNDHEIT:                                             14:22:54

17            Q.     No.    In the presentation.                             14:22:55

18            A.     In the presentation, no.       I've answered that.      14:22:57

19      No.                                                                  14:22:59

20            Q.     Have you had any conversations with David               14:23:01

21      Solomon within your role as Chief Diversity Officer?                 14:23:04

22            A.     Have I had any conversations with David?                14:23:16

23            Q.     Yes.                                                    14:23:19

24            A.     Yes, I have had conversations with David.        Not    14:23:21

25      many, but any?       Yes.                                            14:23:24

                                                                            Page 119

                                       Veritext Legal Solutions
                                            866 299-5127
